Judgment and order granting plaintiff’s motion for summary judgment unanimously reversed and said motion denied, upon the sole ground that, under rule 113 of the Rules of Civil Practice, a motion for summary judgment will not lie in this type of action. Order denying defendant’s motion for summary judgment on its counterclaim affirmed for the same reason. No costs to either party on this appeal. We believe a preference should be granted for the trial of this action for the opening day of the October term. Present — Martin, P. J., McAvoy, Glennon, Untermyer and Cohn, JJ. [158 Misc. 512.]